Title: Thomas Jefferson to James L. Jefferson, 18 February 1816
From: Jefferson, Thomas
To: Jefferson, James Lilburne


          
            Dear Lilburne
             Monticello Feb. 18. 16.
          
          My sister Marks tells me you are in want of clothes and other necessaries, and are living at the tavern at the ferry until the question is decided about my brother’s will. I wish you would come and stay with us. I have proposed this on one or two former occasions, and would now press it. you shall employ your time as you please, and as usefully to yourself as you please, in which, and in any thing else I can I will render you my best services. but come particularly and let me have you furnished at Charlottesville with all proper and comfortable clothing. in the hope of seeing you I remain affectionately yours.
          Th: Jefferson
        